Title: [June 1796]
From: Washington, George
To: 

 


1. Clear, with the Wind varying, but chiefly Westwardly.
 


2. Clear all day with the wind at So. West & Warm.
 


3. Clear & warm with but little wind and that Southerly.
 


4. Warm with but very little Wind. In the afternoon there was appearances of Rain but none fell.
 


5. Clear morning & showery afternoon—with variable wind from So. W. to N. Et.
 


6. Raining a little in the forenoon—clear afterwards. Wind Easterly.
 


7. Wind Easterly—very heavy morning and raining more or less all day with the Wind at East.
 


8. Heavy morning with the Wind at East, variable afterwards & Wind South.
 


9. Tolerably clear all day with the wind at So. & Warm but rain in the Night.
 


10. Wind at East in the Morning with Rain. In the Evening and Night a great deal fell.
 


11. Wind at East with a little Rain. Very warm.
 


12. Cloudy all day with great appearances of Rain. Wind Easterly in the Morning and Westerly afterwards.
 


13. Cloudy for the most part of the day—but no Rain.

   
   GW left Philadelphia for Mount Vernon on 13 June and remained there until 17 Aug.


 


14. Clear Morning—but Rainy afternoon. Wind vary[ing].
 


15. Cloudy but no Rain and tolerably cool.
 



16. Thick heavy Morning & heavy Showers of Rain in the afternoon.
 


17. Clear all day and very warm—especially in the afternoon.
 


18. Clear & very warm all day with sprinkling Rain in the Afternoon.
 


19. Very warm with very little wind.
 


20. Slight rain in the Morning but fair before and after noon.
 


21. Clear and warm all day and but little wind.
